NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GABRIEL MARTINEZ OLMOS,                         No.    18-71826

                Petitioner,                     Agency No. A079-145-447

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 4, 2019**
                            San Francisco, California

Before: CALLAHAN and BADE, Circuit Judges, and BOUGH,*** District Judge.

      Gabriel Martinez Olmos, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order pretermitting his application for cancellation of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
removal on the ground that Martinez Olmos’s conviction for battery resulting in

substantial bodily harm, a Category C felony under Nevada Revised Statutes

§ 200.481(2)(b), qualifies categorically as a crime of violence. Martinez Olmos

also argues that the IJ erred by denying him the due process right to be heard on

removability and failing to inform him that he was eligible for a waiver under

8 U.S.C. § 1182(h).

      “Under 8 U.S.C. § 1252(a)(2)(C), this Court lacks jurisdiction to review a

final order of removal against an alien who is removable based on his conviction

for an aggravated felony.” Barragan-Lopez v. Holder, 705 F.3d 1112, 1114 (9th

Cir. 2013) (citing Huerta–Guevara v. Ashcroft, 321 F.3d 883, 885 (9th Cir. 2003)).

“However, we retain jurisdiction to determine whether a particular offense

constitutes an aggravated felony.” Id. “We review de novo whether a criminal

conviction is a crime of violence and therefore an aggravated felony rendering an

alien removable.” Covarrubias Teposte v. Holder, 632 F.3d 1049, 1052 (9th Cir.

2011) (citing Suazo Perez v. Mukasey, 512 F.3d 1222, 1225 (9th Cir. 2008)). We

hold that Martinez Olmos’s conviction under Nevada Revised Statutes

§ 200.481(2)(b) is an aggravated felony for a crime of violence. We also hold

Martinez Olmos’s claims of due process violations are meritless. The petition for

review is denied.




                                         2
                                           I.

      To qualify for cancellation of removal, an applicant must establish that he

“has not been convicted of any aggravated felony.” 8 U.S.C. § 1229b(a)(3). An

aggravated felony includes “a crime of violence . . . for which the term of

imprisonment [is] at least one year.” 8 U.S.C. § 1101(a)(43)(F). A crime of

violence is defined as “an offense that has an element the use, attempted use, or

threatened use of physical force against the person or property of another.”

18 U.S.C. § 16(a). “In interpreting this language, the Supreme Court defined

‘physical force’ to mean ‘violent force—that is, force capable of causing physical

pain or injury to another person.’” United States v. Perez, 932 F.3d 782, 785 (9th

Cir. 2019) (emphasis in original) (quoting Johnson v. United States, 559 U.S. 133,

140 (2010)).

      “To determine whether a conviction under [state law] is for a crime of

violence, without regard to the facts underlying the particular conviction, we apply

the categorical approach from Taylor v. United States, 495 U.S. 575 . . . (1990).”

Flores-Vega v. Barr, 932 F.3d 878, 882 (9th Cir. 2019) (citing Flores-Lopez v.

Holder, 685 F.3d 857, 862 (9th Cir. 2012)). Under the categorical approach, the

court examines “‘the state statute defining the crime of conviction’” to determine

whether it “categorically fits within the ‘generic’ federal definition of a

corresponding aggravated felony,” in this case a crime of violence. Moncrieffe v.


                                           3
Holder, 569 U.S. 184, 190 (2013) (quoting Gonzales v. Duenas-Alvarez, 549 U.S.
183, 186 (2007)).

      Martinez Olmos was convicted of battery resulting in substantial bodily

harm in violation of Nevada Revised Statutes § 200.481(2)(b), for which he was

sentenced to a suspended term of imprisonment of 12–36 months. This court

recently held in United States v. Fitzgerald, 935 F.3d 814, 816 (9th Cir. 2019) that

a conviction for attempted battery with substantial bodily harm under Nevada

Revised Statutes §§ 200.481(2)(b) and 193.330 constitutes a crime of violence

under the United States Sentencing Guidelines. The definition of a crime of

violence under 18 U.S.C. § 16(a) is identical in all material respects to the

definition under the U.S.S.G. § 4B1.2(a)(1), and both statutes require the use of

violent physical force under Johnson. See United States v. Grajeda, 581 F.3d
1186, 1190–91 (9th Cir. 2009); United States v. Narvaez-Gomez, 489 F.3d 970,

976 (9th Cir. 2007). This court’s analysis in Fitzgerald applies here. Martinez

Olmos’s conviction for battery resulting in substantial bodily harm qualifies as an

aggravated felony for a crime of violence under § 16(a).

                                          II.

      Martinez Olmos argues the IJ erred by denying him the due process right to

briefing and a hearing on removability. Martinez Olmos failed to argue this

contention to the BIA. Under 8 U.S.C. § 1252(d)(1), “[a] court may review a final


                                          4
order of removal only if the alien has exhausted all administrative remedies

available to the alien as of right.” “Failure to raise an issue in an appeal to the BIA

constitutes a failure to exhaust remedies with respect to that question and deprives

the court of jurisdiction to hear the matter.” Vargas v. INS, 831 F.2d 906, 907–08

(9th Cir. 1987) (citing Tejeda-Mata v. INS, 626 F.2d 721, 726 (9th Cir. 1980), cert.

denied, 456 U.S. 994 (1982)). “However, due process claims generally are exempt

from [the rule of exhaustion] because the BIA does not have jurisdiction to

adjudicate constitutional issues.” Vargas, 831 F.2d at 908 (citing Bagues-Valles v.

INS, 779 F.2d 483, 484 (9th Cir.1985); Hernandez-Rivera v. INS, 630 F.2d 1352,

1355 (9th Cir. 1980)). Even so, Martinez Olmos’s argument is meritless as he

briefed the issue and waived the merits hearing on the matter.

      Martinez Olmos also argues the IJ erred by failing to inform Petitioner that

he was eligible for a waiver under § 1182(h) (a “§ 212(h) waiver”). Martinez

Olmos did not present this argument to the BIA. However, the argument is one of

due process and thus this court has jurisdiction. Under § 212(h), a petitioner

waives inadmissibility for crimes involving moral turpitude, certain controlled

substance offenses, two or more criminal convictions “for which the aggregate

sentences to confinement were 5 years or more,” prostitution, and offenses by

certain aliens asserting immunity from prosecution. 8 U.S.C. §1182(a)(2)(A)(i)(I)–

(II), (a)(2)(B), (a)(2)(D)–(E), and (h). Martinez Olmos asserts his conviction for


                                           5
battery resulting in substantial bodily harm for which he was sentenced to a

suspended term of imprisonment of 12–36 months constitutes multiple criminal

convictions for which he was sentenced to confinement for a collective 5 years or

more. Martinez Olmos cites no authority that would support such a finding.

Martinez Olmos also argues that his aggravated felony conviction does not bar him

from eligibility for a § 212(h) waiver. While it is true that an aggravated felony

conviction does not bar Martinez Olmos from eligibility, “§ 212(h) does not itself

waive an aggravated felony,” Hing Sum v. Holder, 602 F.3d 1092, 1094 (9th Cir.

2010), and Martinez Olmos’s conviction does not otherwise render him eligible for

a § 212(h) waiver. Accordingly, this argument fails.

       We conclude the BIA properly affirmed the IJ’s order pretermitting

Martinez Olmos’s application and Martinez Olmos remains ineligible for

cancellation of removal.1

       PETITION FOR REVIEW DENIED.




1
 Martinez Olmos’s opposed request (included in Docket Entry No. 37) to stay appellate
proceedings is denied.

                                              6